Opinion by
William W. Porter, J.,
The learned court below directed a verdict for the defendant. He bases his action on two grounds. First, that the contract of carriage released the carrier from liability for acts done by succeeding carriers. Second,'that in the delivery of the goods no negligence was committed. If either ground be tenable, the judgment is right. Let it be assumed that the contract was for transportation to destination. The delivery was made to the consignee who ordered the goods; whose place of business was given upon the package; who presented and surrendered the bill of lading, forwarded to him by the shipper. It is scarcely possible to show a good delivery if these facts do not constitute such. There is one phase of the case, however, upon which the plaintiff relies to indicate negligence on the part of the carrier. The name of the consignee in the bill was borne by two persons doing business in New York. One was of good standing, the other was not. No address was on the waybill accompanying the goods. The railroad company sent notice of arrival to the reputable business house. The messenger was there told that the goods were not intended for it, but that another concern of similar name was doing business on another street, and to look out for them. This information does not appear to have been communicated to the superior officials of the railroad, but a telegram was sent to the shipping point to obtain the address of the consignee. Pending a reply, the bill of lading was presented by the person to whom it had been sent by the shipper. To him the goods were delivered. He was subsequently found to be irresponsible. These facts do not convict the defendant company of negligence. The company may well answer that it has delivered the goods, according to the shipper’s directions, to the man to whom they were sent, to whom the evidence of title was sent, and who, the company was induced by the acts of the shipper in dealing with him to believe, was the man to whom the shipper intended to send them.
The judgment is affirmed.